FILED
                           NOT FOR PUBLICATION                                 JUL 28 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GERALYN WARD-DAVIS,                              No. 10-35971

              Plaintiff - Appellant,             D.C. No. 3:09-cv-05637-BHS

  v.
                                                 MEMORANDUM*
JC PENNEY LIFE INSURANCE
COMPANY, a foreign insurer and
STONEBRIDGE LIFE INSURANCE
COMPANY, a foreign insurer,

              Defendants - Appellees.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                        Argued and Submitted July 15, 2011
                               Seattle, Washington

Before: GILMAN,** CLIFTON, and N.R. SMITH, Circuit Judges.

       Geralyn Ward-Davis appeals the district court’s grant of summary

judgement to Stonebridge Life Insurance Company. We affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
               The Honorable Ronald Lee Gilman, Senior Circuit Judge for the Sixth
Circuit, sitting by designation.
      “An insurance policy provision is ambiguous when it is fairly susceptible to

two different interpretations, both of which are reasonable.” Lynott v. National

Union Fire Ins. Co., 871 P.2d 146, 152 (Wash. 1994). Before the district court,

Plaintiff failed to put forth any reasonable interpretation of Exclusion 7 other than

the one adopted by the district court. Plaintiff’s assertion that reading Exclusions 7

and 3 together prevents Exclusion 7 from precluding coverage is unavailing for

several reasons. First, Exclusions 7 and 3, as interpreted by the district court, do

not conflict. Exclusion 3 merely disallows coverage when the covered individual is

taking drugs, unless they are prescribed by a doctor; it does not guarantee coverage

for anyone who suffers an accidental death while taking prescription drugs.

Exclusion 7 may therefore still operate in a case where the covered individual is on

prescription drugs. Even if they did conflict, exclusions do not need to be

harmonized with each other. Harrison Plumbing & Heating, Inc. v. New

Hampshire Ins. Group, 681 P.2d 875, 880 (Wash. App. 1984). Moreover,

“[e]xclusion clauses do not grant coverage; rather, they subtract from it.” Id.

      In the absence of any reasonable, alternative interpretation of Exclusion 7

put forth by Plaintiff, the district judge did not err in concluding that Exclusion 7

excluded coverage for Mr. Ward’s death. Accordingly, we affirm.

      AFFIRMED.


                                           2